


Exhibit 10.65

 

LEASE TERMINATION AGREEMENT

 

This Lease Termination Agreement (this “Agreement”), dated as of January 31,
2002, by and between PENNSYLVANIA PLAZA ASSOCIATES, a District of Columbia
limited partnership (“Landlord”), and M.O.C. OF MIAMI, LLC, a Delaware limited
liability company (“Tenant”).

 

W I T N E S S E T H

 

A.            Landlord and Tenant are parties to a lease (the “Lease”) pursuant
to which Tenant leases a portion of the retail space on the ground floor (the
“Premises”) of the building located at 601 Pennsylvania Avenue, N.W., North
Building, Washington, D.C. (the “Building”).

 

B.            Landlord and Tenant have agreed to bring the Term of the Lease to
an end prior to its originally-scheduled expiration date.

 

NOW THEREFORE, in consideration of the foregoing recitals and the mutual
agreements herein contained, Landlord and Tenant agree as follows:

 

1.             All terms contained in this Agreement shall, for the purposes
hereof, have the same meanings ascribed to them in the Lease unless otherwise
defined herein.

 

2.             The Lease is hereby modified to change the Expiration Date to
January 31, 2002 (the “New Expiration Date”).

 

3.             Tenant expressly agrees to quit and vacate the Premises, to cause
all other persons and entities in occupancy or claiming any right of occupancy
or possession in the Premises, if any, to remove themselves therefrom and to
deliver possession thereof vacant and free of tenancies or other occupancies in
broom clean condition and otherwise in accordance with the terms of the Lease,
all on the New Expiration Date.

 

4.             Tenant expressly warrants, represents and agrees that Tenant: (i)
has not sublet the Premises, (ii) has not assigned Tenant’s interest in the
Lease, (iii) has not permitted any persons except Tenant’s employees to occupy
the Premises or any portion of the Premises, and (iv) otherwise has not
encumbered the Premises or the Lease. Tenant further expressly warrants,
represents and agrees that there are no persons or entities currently in
possession or occupancy of the Premises and that delivery and possession of the
Premises shall be made to landlord pursuant to this Agreement free of tenancies
or other occupancies and all liens, encumbrances, rights or privileges of any
kind or nature whatsoever.

 

5.             Tenant hereby grants, sells, transfers and delivers to Landlord
all of Tenant’s right, title and interest in and to Tenant’s removable property
(including, but not limited to, furniture (other than antiques) and kitchen
equipment) located in the Premises,

 

--------------------------------------------------------------------------------


 

 to have and to hold to Landlord and Landlord’s successors and assigns to their
own use and behoof forever. Tenant expressly warrants, represents and agrees
that (i) Tenant is the lawful owner of said Property, (ii) said Property is free
of all liens, encumbrances, rights or privileges of any kind or nature
whatsoever, (iii) Tenant has the right to transfer said Property as aforesaid
and (iv) Tenant will warrant and defend said Property against the claims and
demands of all persons.

 

6.             Tenant expressly warrants, represents and agrees to pay
Fundamental Building Corp. (FBC) $35,000 for the satisfaction of certain rent
abatements and cash payments made by Landlord to Tenant (as evidenced by certain
promissory notes between the parties).

 

7.             The covenants, agreements, terms and conditions contained in this
Agreement shall bind and inure to the benefit of the parties hereto and their
respective successors, and, except as otherwise provided in the Lease as hereby
modified, their respective assigns.

 

8.             Except as modified by this Agreement, the Lease and all
covenants, agreements, terms and conditions thereof shall remain in full force
and effect and the Lease, as so modified, is hereby in all respects ratified and
confirmed.

 

9.             This Agreement may not be changed orally, but only by a writing
signed by the party against whom the enforcement thereof is sought.

 

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

M.O.C. OF MIAMI, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Eugene Zuriff, Manager

 

 

Name:

Eugene Zuriff

 

 

Title:

Manager

 

 

 

 

 

 

PENNSYLVANIA PLAZA ASSOCIATES

a District of Columbia limited partnership

 

 

 

 

 

 

By:

Yorkington Limited Partnership

 

Its General Partner

 

 

 

 

 

 

 

By:

Lawrich Capital Corporation

 

 

Its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard Rubin

 

 

 

 

Name:

Richard Rubin

 

 

 

 

Title:

President

 

 

 

3

--------------------------------------------------------------------------------

